UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1499



DAVID L. JOHNSTON,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-00-108-2)


Submitted:   September 28, 2001           Decided:   November 5, 2001


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason E. Huber, FORMAN & CRANE, L.C., Charleston, West Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Region III,
Kenneth DiVito, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsyl-
vania; Charles T. Miller, United States Attorney, Kelly R. Curry,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Johnston appeals from the district court’s order up-

holding the decision of the Commissioner of Social Security to deny

Johnston’s application for disability insurance benefits.    We have

reviewed the record, the briefs, and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. Johnston v. Massanari, No. CA-00-108-2 (S.D.W. Va.

Feb. 27, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2